Citation Nr: 0615618	
Decision Date: 05/30/06    Archive Date: 06/06/06

DOCKET NO.  99-04 234A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania



THE ISSUE

Entitlement to an initial rating higher than 10 percent for 
asbestosis with emphysema.



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel


INTRODUCTION

The veteran served on active duty in the military from 
November 1959 to February 1962.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a December 1998 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania, which granted the veteran's claim for service 
connection for asbestosis and assigned an initial 10 percent 
rating effective retroactively from March 1994.  He appealed 
seeking a higher initial rating.  See Fenderson v. West, 12 
Vet. App. 119, 125-26 (1999) (when a veteran appeals his 
initial rating, VA must consider whether he is entitled to a 
"staged" rating to compensate him for times since the 
effective date of his award when his disability may have been 
more severe than at others).

In March 2006, to support his claim, the veteran testified at 
a video-conference hearing before the undersigned Veterans 
Law Judge (VLJ) of the Board.  During the hearing, he 
requested that his case be held in abeyance for 60 days to 
allow him to submit additional evidence concerning the 
severity of his disability.  See Hr'g. Tr., pgs. 11-12.  The 
case was held open for 60 days, as he requested, but he did 
not submit any additional evidence or information.  So the 
Board will now address the merits of his claim based on the 
evidence of record.


FINDINGS OF FACT

1.  The veteran's asbestosis with emphysema, as evidenced by 
interstitial fibrotic changes on X-ray, causes a mild 
obstructive respiratory defect.

2.  At worst, since March 1994, the results of pulmonary 
function tests (PFTs) have revealed forced lung capacity 
(FLC) to be 83 percent of the value predicted (in November 
2003), and diffusion capacity of the lung for carbon monoxide 
(DLCO) to be 78 percent of the value predicted (in November 
2000).  
CONCLUSION OF LAW

The criteria are not met for an initial rating higher than 10 
percent for asbestosis with emphysema.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.96, 4.97, Diagnostic Code 
(DC) 6833 (2005); 
38 C.F.R. §§ 4.96, 4.97, DC 6802 (1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326.  

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 
Vet. App. 112, 120-121 (2004) (Pelegrini II).  This "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1).  

The RO sent the veteran a VCAA notice letter in April 2001.  
The letter apprised him of the evidence needed to support his 
claim that was not on record at the time of the letter, the 
evidence VA would assist him in obtaining, and the evidence 
it was expected that he would provide.  The letter satisfied 
the first three notice requirements outlined in 38 C.F.R. § 
3.159(b)(1) and Pelegrini II, but did not include the 
specific language of the "fourth element" mentioned above.  

In a precedent opinion, VA's General Counsel addressed the 
issue of the "fourth element" of the VCAA notice as 
outlined by the Court in Pelegrini v. Principi, 17 Vet. App. 
412 (2004) (Pelegrini I).  
See VAOPGCPREC 1-04 (Feb. 24, 2004).  The "fourth element" 
language in Pelegrini I is substantially identical to that of 
Pelegrini II, as mentioned, requiring VA under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b)(1) to request the claimant 
provide any evidence in his or her possession that pertains 
to the claim.  Id.  The General Counsel's opinion held that 
this language was obiter dictum and, therefore, not binding 
on VA.  See VAOPGCPREC 1-04 (Feb. 24, 2004); see also 
Pelegrini II, 18 Vet. App. at 130 (Ivers, J., dissenting).  
In addition, the General Counsel's opinion stated VA may make 
a determination as to whether the absence of such a 
generalized request, as outlined under § 3.159(b)(1), is 
harmful or prejudicial to the claimant.  For example, where 
the claimant is asked to provide any evidence that would 
substantiate his or her claim, a more generalized request 
in many cases would be superfluous.  Id.  The Board is bound 
by the precedent opinions of VA's General Counsel, as the 
chief legal officer for the Department.  
38 U.S.C.A. § 7104(c).

Here, although the VCAA letter did not contain the precise 
language specified in 
38 C.F.R. § 3.159(b)(1), the Board finds that the veteran was 
otherwise fully notified of the need to give VA any evidence 
pertaining to his claim.  The letter requested that he 
provide or identify any evidence supporting his claim and 
specifically outlined the necessary evidence.  So a more 
generalized request with the precise language outlined in § 
3.159(b)(1) would be redundant.  The absence of such a 
request is unlikely to prejudice him, and thus, the Board 
finds this to be harmless error.  VAOPGCPREC 1-04 
(Feb. 24, 2004); see also Mayfield v. Nicholson, 19 Vet. App. 
103, 128 (2005) rev'd on other grounds, No. 05-7157 (Fed. 
Cir. Apr. 5, 2006).  

Recently, in Dingess v. Nicholson, the U. S. Court of Appeals 
for Veterans Claims (Court) addressed the applicability of 
the VCAA notice requirements to situations, such as in this 
case, where VA has granted service connection for a 
disability, but the veteran disagrees with the initial rating 
assigned.  Dingess v. Nicholson, Nos. 01-1917, 02-1506, 2006 
WL 519755 (Vet. App. March 6, 2003).  The Court found that 
the notice requirements are also applicable to the initial 
disability rating assigned.  Id. at *12.  Specifically, VA 
must notify the claimant that "should service connection be 
awarded, a schedular or extraschedular disability rating will 
be determined by applying relevant diagnostic codes in the 
rating schedule, found in Title 38, Code of Federal 
Regulations, to provide a disability rating from 0 percent to 
as much as 100 percent (depending on the disability involved) 
based on the nature of the symptoms of the condition for 
which disability compensation is being sought, their severity 
and duration, and their impact upon employment."  Id.  

Furthermore, the notice must "provide examples of the types 
of medical and lay evidence that the claimant could submit 
(or ask VA to obtain) that are relevant to establishing a 
disability - e.g., competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, job application rejections, 
and any other evidence showing exceptional circumstances 
relating to the disability."  Id.  

In this particular case at hand, the April 2001 VCAA notice 
pertained specifically to the veteran's claim for a higher 
initial rating for asbestosis.  Although the notice letter 
did not notify him that a schedular or extraschedular 
disability rating will be determined by applying relevant 
diagnostic codes in the rating schedule, this information was 
provided to him in the February 1999 statement of the case 
(SOC).  So the SOC, along with the April 2001 letter, also 
satisfied the VCAA notice requirements as expressed by the 
Court in Dingess.  Dingess, 2006 WL 519755, at *12 ("Other 
statutory and regulatory provisions are in place to ensure 
that a claimant receives assistance throughout the appeals 
process.  ...To hold that section 5103(a) continues to apply 
after a disability rating or an effective date has been 
determined would essentially render sections 7105(d) 
[SOC provisions] and 5103A [duty to assist provisions] and 
their implementing regulations insignificant and superfluous, 
thus disturbing the statutory scheme.")

The Court also has held that content-complying VCAA notice, 
to the extent possible, must be provided prior to an initial 
unfavorable decision by the RO.  Pelegrini II, 18 Vet. App. 
at 120.  See also Mayfield v. Nicholson, 19 Vet. App. 103, 
128 (2005) rev'd on other grounds, No. 05-7157 (Fed. Cir. 
Apr. 5, 2006).

This timing requirement also applies to the elements of the 
claim that relate to the initial disability rating assigned.  
Dingess, 2006 WL 519755, at *13.  But in this case the VCAA 
was enacted after the RO's initial adjudication of the 
veteran's claim in December 1998.  So obviously the RO could 
not comply with this requirement.  This was impossible 
because the VCAA did not even exist when the RO initially 
adjudicated the claim.  In situations such as this, the Court 
has clarified that where the VCAA notice was not issued until 
after the initial adjudication in question, because the VCAA 
did not exist when the RO initially considered the claim, VA 
does not have to vitiate the initial decision and start the 
whole adjudicatory process anew.  Rather, VA need only ensure 
the veteran receives or since has received content-complying 
VCAA notice such that he is not prejudiced.  See, Mayfield v. 
Nicholson, 19 Vet. App. 103, 128 (2005) rev'd on other 
grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006); see also 
Dingess, 2006 WL 519755, at *17.  

Here, the February 1999 SOC and April 2001 VCAA notice letter 
provided the veteran with ample opportunity to respond before 
the August 2005 supplemental SOC (SSOC), wherein the RO 
readjudicated his claim based on the additional evidence that 
had been obtained since the initial rating decision in 
question, SOC, and any prior SSOCs.  He did not respond to 
the VCAA notice and has not otherwise indicated he has any 
additional relevant evidence to submit or which needs to be 
obtained - except for during his recent March 2006 hearing.  
And, as mentioned, the Board held his case in abeyance for 60 
days following the hearing to allow him time to submit the 
additional evidence that he had cited as supportive of his 
claim.  But he did not submit the additional evidence, as 
promised.  So under these circumstances, the Board finds he 
was afforded "a meaningful opportunity to participate 
effectively in the processing of his claim by VA," and thus, 
"essentially cured the error in the timing of notice".  See 
Pelegrini II, 18 Vet. App. at 122-24.



In developing his claim, the RO obtained the veteran's 
service medical records (SMRs), his records from the Social 
Security Administration (SSA), and his VA outpatient 
treatment (VAOPT) records.  In addition, VA examinations were 
scheduled in February 1998, November 2000, and January 2002.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  And again, 
at his March 2006 video-conference hearing, he was also 
provided the opportunity to present oral testimony in support 
of his claim.

In sum, the record reflects that the facts pertinent to the 
claim have been developed to the extent possible and that no 
further development is required to comply with the provisions 
of the VCAA or the implementing regulations.  That is to say, 
"the record has been fully developed, and it is "difficult 
to discern what additional guidance VA could [provide] to the 
appellant regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F. 3d. 
1369 (Fed. Cir. 2004).  Accordingly, the Board will address 
the merits of the claim.


Governing Statutes and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings that is based as far as practical on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Not all cases will show all of the 
findings for a specific rating, especially in the more fully 
described grades of disabilities, but the higher of two 
evaluations will be assigned if the disability more closely 
approximates the criteria for that rating.  Otherwise, the 
lower rating is assigned.  38 C.F.R. §§ 4.7, 4.21.  
All reasonable doubt is resolved in the veteran's favor.  
38 C.F.R. § 4.3.  In assessing the degree of disability of a 
service-connected condition, the disorder and reports of 
rating examinations are to be viewed in relation to the whole 
history.  38 C.F.R. §§ 4.1, 4.2.  See, too, Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Consideration of factors 
that are wholly outside the rating criteria provided by 
regulation is error.  Massey v. Brown, 7 Vet. App. 204, 208 
(1994) (citing Pernorio v. Derwinski, 2 Vet. App. 625, 628 
(1992)).  

As already alluded to, when, as here, the veteran timely 
appeals the rating initially assigned for his disability, 
just after establishing his entitlement to service connection 
for it, VA must consider whether he is entitled to a "staged" 
rating to compensate him for times since the effective date 
of his award when his disability may have been more severe 
than at other times during the course of his appeal.  
See Fenderson, 12 Vet. App. at 125-26.

The criteria for rating respiratory conditions were amended 
effective October 7, 1996.  Prior to October 7, 1996, 
asbestosis was rating under DC 6802 for pneumoconisosis, 
unspecified.  See, 38 C.F.R. § 4.97, DC 6802 (1996).  
The old rating criteria are:

6802  Pneumoconiosis, unspecified:

Pronounced; with extent of lesions comparable to 
far advanced pulmonary tuberculosis or pulmonary 
function tests confirming a markedly severe degree 
of ventilatory deficit; with dyspnea at rest and 
other evidence of severe impairment of bodily 
vigor producing total 
incapacity............................................................100

Severe; extensive fibrosis, severe dyspnea on 
slight exertion with corresponding ventilatory 
deficit confirmed by pulmonary function tests with  
marked impairment of health.................................60

Moderate; with considerable pulmonary fibrosis and 
moderate dyspnea on slight exertion, confirmed by 
pulmonary function 
tests...........................................................................30

Definitely symptomatic with pulmonary fibrosis and 
moderate dyspnea on extended 
exertion.............................................10



Effective October 7, 1996, asbestosis is rated under the 
General Rating Formula for Interstitial Lung Disease.  See 38 
C.F.R. § 4.97, DC 6833 (2005).  The criteria under the new 
General Rating Formula are:

Forced Vital Capacity (FVC) less than 50-percent 
predicted, or; Diffusion Capacity of the Lung for 
Carbon Monoxide by the Single Breath Method (DLCO 
(SB)) less than 40-percent predicted, or; maximum 
exercise capacity less than 15 ml/kg/min oxygen 
consumption with cardiorespiratory limitation, 
or; cor pulmonale or pulmonary hypertension, or; 
requires outpatient oxygen 
therapy.....................................................................100

FVC of 50- to 64-percent predicted, or; DLCO (SB) 
of 40- to 55-precent predicted, or; maximum 
exercise capacity of 15 to 20 ml/kg/min oxygen 
consumption with cardiorespiratory 
limitation....................................................................60

FVC of 65- to 74-percent predicted, or; DLCO (SB) 
of 56- to 65-percent 
predicted........................................
.....................................30

FVC of 75- to 80-percent predicted, or; DLCO (SB) 
of 65- to 80-percent 
predicted........................................
.....................................10 

When, as here, the governing laws or regulations change 
during the pendency of an appeal, the most favorable version 
generally will be applied.  This determination depends on the 
facts of each case.  VAOGCPREC 11-97 at 2 (Mar. 25, 1997).  
Whichever version applies, all evidence on file must be 
considered, but the amended version shall apply only to 
periods from and after the effective date of the amendment.  
See VAOPGCPREC 7-2003 (Nov. 19, 2003).  The prior version 
shall apply to periods preceding the amendment but may also 
apply after the effective date of the amendment.  VAOGCPREC 
3-2000 (Apr. 10, 2000) (see also 38 U.S.C.A. § 5110(g) (a 
liberalizing law shall not be earlier than the effective date 
thereof)).  See, too, 38 C.F.R. § 3.114 and Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003).  Accordingly, for 
the period prior to October 7, 1996, only the old rating 
criteria for asbestosis may be applied.  Effective October 7, 
1997, the new criteria for asbestosis may also be applied if 
they are more beneficial to the veteran.  

An extraschedular evaluation will be assigned if the case 
presents an unusual or exceptional disability picture with 
such related factors as marked interference with employment 
or frequent periods of hospitalization such as to render 
impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).  

When, after considering all information and lay and medical 
evidence of record, there is an approximate balance of 
positive and negative evidence as to any material issue, VA 
shall give the claimant the benefit of the doubt.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.  See also Dela Cruz 
v. Principi, 15 Vet. App. 143, 148-49 (2001) ("the VCAA 
simply restated what existed in section 5107 regarding the 
benefit-of-the-doubt doctrine").  


Legal Analysis

As indicated, to receive a higher 30 percent rating under the 
new rating criteria, the results of a PFT must reveal FVC to 
be 65 to 74 percent of the predicted value, or DLCO (SB) to 
be 56 to 65 percent of the predicted value.  See 38 C.F.R. § 
4.97, DC 6833 (2005).  The Board has reviewed the results of 
PFTs (both those performed by private physicians and VA 
physicians) since the effective date of the veteran's award 
(March 1994) and does not find that he meets the criteria for 
a higher 30 percent rating under the new criteria.  At worst, 
FVC has been 83 percent of the predicted value (according to 
a November 2003 PFT), and DLCO has been 78 percent of the 
predicted value (according to a November 2000 PFT).  This is 
equivalent to a 10 percent rating, but no higher.  And since 
this has been true since the effective date of his award, he 
is not entitled to a "staged" rating because his asbestosis 
has been, at most, 10-percent disabling for the entire period 
retroactive to the effective date of his award.  See 
Fenderson, 12 Vet. App. at 125-26.  



To receive a higher 30 percent rating under the old criteria, 
the veteran would have to exhibit moderate symptoms with 
considerable pulmonary fibrosis and moderate dyspnea on 
slight exertion, confirmed by PFTs.  See 38 C.F.R. § 4.97, DC 
6802 (1996).  But as already alluded to, the results of his 
PFTs reveal, at most, only slight dyspnea.  The report of the 
February 1998 VA examination indicates he had only mild 
interstitial fibrotic changes with lung volumes and diffusion 
capacity within normal limits.  The report of the November 
2000 VA examination indicates an X-ray revealed some chronic 
changes, but normal lung function.  The report of the January 
2002 VA examination notes "some" fibrosis was present, 
but categorized his disability as a mild obstructive lung 
defect.  A November 2003 PFT categorized his disability as 
"moderate," noting that he was unable to perform tests due 
to shortness of breath.  But the report of a more recent 
October 2004 VA examination once again indicates he only had 
"mild" obstruction with normal lung volumes and diffusion 
capacity.  So the results of the PFTs do not confirm moderate 
dyspnea on slight exertion.  Furthermore, X-rays have not 
shown "considerable" fibrosis - although some fibrosis has 
been present.  Therefore, while he clearly meets the criteria 
for a 10 percent rating under the old criteria, a higher 30 
percent rating is not warranted.

The veteran contends he is entitled to an extraschedular 
rating because he can no longer work due to the severity of 
his respiratory disability.  In support of this allegation, 
he submitted an April 1993 Social Security Administration 
(SSA) decision, indicating he had been disabled due to severe 
respiratory impairment since November 1991.  This decision 
was based on a review of medical evidence from 1981 through 
1992, which supported a finding that he had moderately-severe 
respiratory impairment.  The Board, however, is not bound by 
decisions of the SSA, although they are certainly relevant 
evidence to be considered.  See, e.g., Cohen v. Brown, 10 
Vet. App. 128 (1997), quoting Clarkson v. Brown, 4 Vet. App. 
565, 567-68 (1993); also see Murincsak v. Derwinski, 
2 Vet. App. 363 (1992); Masors v. Derwinski, 2 Vet. App. 181, 
187-88 (1992); and 38 C.F.R. § 3.159(c) (2005).



Furthermore, as discussed above, the medical evidence of 
record since March 1994 (the effective date of the veteran's 
VA award) shows that he has had, at most, 
only mild respiratory impairment.  In fact, the majority of 
PFTs since 1994 have indicated that lung volumes and 
diffusion capacity have been within normal limits.  Moreover, 
he told the November 2000 VA examiner that he was not working 
because of alcohol and psychiatric problems - not due to 
respiratory impairment.

In sum, the veteran has not shown that his service-connected 
asbestosis with emphysema has caused him marked interference 
with employment, meaning above and beyond that contemplated 
by his current schedular rating, or necessitated frequent 
periods of hospitalization, or otherwise rendered 
impracticable the application of the regular scheduler 
standards.  All his treatment and evaluation has been on an 
outpatient (as opposed to inpatient) basis, and there is no 
indication an employer would have to make concessions or 
special accommodations for this disability.  Consequently, 
the Board does not have to remand the case to the RO for 
further consideration of this issue.  See Bagwell v. Brown, 9 
Vet. App. 237, 238-9 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).

For these reasons and bases, the claim for an initial rating 
higher than 10 percent for asbestosis with emphysema must be 
denied because the preponderance of the evidence is 
unfavorable - meaning there is no reasonable doubt to 
resolve in the veteran's favor.  See 38 C.F.R. § 4.3; Alemany 
v. Brown, 9 Vet. App. 518, 519 (1996).


ORDER

The claim for an initial rating higher than 10 percent for 
asbestosis with emphysema is denied.

____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


